NO. 07-08-0085-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                 DECEMBER 22, 2008

                         ______________________________


                         ETHEL LETITIA REED, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE

                       _________________________________

              FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

                    NO. 4813; HON. KELLY MOORE, PRESIDING

                        _______________________________

Before CAMPBELL, HANCOCK and PIRTLE, JJ.



                               MEMORANDUM OPINION



      Appellant, Ethel Letitia Reed, pled guilty to the offense of evading arrest with a

motor vehicle. Pursuant to a plea bargain, appellant was sentenced to 24 months in a

State Jail Facility, with the jail time suspended, and appellant was placed on community

supervision for a term of five years. The State subsequently filed an original and amended

motion to revoke her community supervision. After hearing the proof regarding the State’s
amended motion to revoke community supervision, the trial court found appellant had

violated certain conditions of community supervision and sentenced appellant to 24 months

in a state jail. We affirm.


       Appellant’s attorney has filed an Anders brief and a motion to withdraw. Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his motion

to withdraw, counsel certifies that he has diligently reviewed the record and, in his opinion,

the record reflects no reversible error upon which an appeal can be predicated. Id. at 744-

45. In compliance with High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel

has candidly discussed why, under the controlling authorities, there is no error in the trial

court’s judgment. Additionally, counsel has certified that he has provided appellant a copy

of the Anders brief and motion to withdraw and appropriately advised appellant of her right

to file a pro se response in this matter.         Stafford v. State, 813 S.W.2d 503, 510

(Tex.Crim.App. 1991). The court has also advised appellant of her right to file a pro se

response. Appellant has not filed a response.


       By his Anders brief, counsel raises grounds that could possibly support an appeal,

but concludes the appeal is frivolous. We have reviewed these grounds and made an

independent review of the entire record to determine whether there are any arguable

grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824 (Tex.Crim.App. 2005). We

have found no such arguable grounds and agree with counsel that the appeal is frivolous.




                                              2
       Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s

judgment is affirmed.1




                                    Mackey K. Hancock
                                         Justice


Do not publish.




       1
         Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant’s right to file a pro
se petition for discretionary review. See TEX . R. APP. P. 48.4.

                                              3